DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2019, 04/23/2021, 06/11/2021, 06/17/2021, 06/22/2021, 09/20/2021 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendments filed 08/02/2021 have been entered. Claims 1-17, and 19-23 remain pending in the application.  
Election/Restrictions
Applicant's election with traverse of Group II, claims 5-6, 16-21, and 23 in the reply filed on 08/02/2021 is acknowledged.  The traversal is on the grounds that the Office has failed to properly support the restriction requirements.  This is found persuasive.  Therefore, the restriction has been withdrawn. A new grounds of rejection is made 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Berge (US 2010/0295987) in view of Fisher (US 2018/0175870).
Regarding claim 1, Berge discloses a liquid lens system (see Fig 2) comprising: a chamber containing a first fluid and a second fluid (see Fig 2; lens 200, has chamber and first and second fluids 212 and 210 respectively), wherein the first fluid and the second fluid are substantially immiscible to form a fluid interface between the first fluid and the second fluid (see Fig 2; Para [0043] fluids are immiscible and form an interface 214); a first electrode insulated from the first and second fluids (see Fig 2; electrode 202 insulated from liquids by layer 204); a second electrode in electrical communication with the first fluid (see Fig 2; Para [0044] second electrode, 216, in contact with first fluid); a signal generator configured to supply a voltage differential between the first electrode and the second electrode (see Fig 4; processing block 402 configured to generate signals to supply voltages to first and second electrodes); and a lens sensor configured to make a measurement and output a value that is indicative of a position of the fluid interface (see Fig 5; motion detector comprises a gyroscope sensor for detecting the position of the fluid interface).

Fisher discloses a lens system (see Fig 4) wherein the lens sensor comprises: a sampling capacitor (see Fig 10; Para [0083]; sampling capacitor, 1010); a current mirror configured to mirror a current delivered to the first electrode and to direct the mirrored current to the sampling capacitor (see Fig 10; Para [0083]; a first current mirror directs current from a current generator to the sampling capacitor 1010, first electrode is disclosed by Berge); and a voltage detector configured to read a voltage value for the sampling capacitor (see Figs 10 and 11; Para [0081-0084]; voltage at node A is detected by gates in current mirror 1006).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Berge with wherein the lens sensor comprises: a sampling capacitor; a current mirror configured to mirror a current delivered to the first electrode and to direct the mirrored current to the sampling capacitor; and a voltage detector configured to read a voltage value for the sampling capacitor of Fisher for the purpose of providing improved sampling of lens position so as to better determine the location of the lens.
Regarding claim 4, Berge in view of Fisher discloses the liquid lens system of Claim 1 (Berge: see Fig 2), comprising a controller configured to adjust the voltage differential supplied by the signal generator based at least in part on the value output by the lens 
Regarding claim 8, Berge in view of Fisher discloses the liquid lens system of Claim 1 (Fisher: see Fig 4), wherein the lens sensor comprises a sample switch between the current mirror and the sampling capacitor (Fisher: see Fig 10; Para [0083]; sampling switch may be between first current mirror and sampling capacitor). 
Regarding claim 9, Berge in view of Fisher discloses the liquid lens system of Claim 1 (Fisher: see Fig 4), wherein: the lens sensor comprises a discharge switch having a closed state and an open state; and the closed state couples the sampling capacitor to ground for discharging the sampling capacitor (Fisher: see Fig 10; Para [0083]; sampling switch may be switched on or off whether to discharge capacitor).
Regarding claim 10, Berge in view of Fisher discloses the liquid lens system of Claim 1 (Berge: see Fig 2), wherein the signal generator overdrives the voltage differential between the first electrode and the second electrode in response to a change in a focal parameter exceeding a threshold amount (see Fig 4, 5 and 6; Para [0053-0055]; driver 404, drives voltage differential between electrode depending on a desired change in a focal parameter).
Regarding claim 12, Berge in view of Fisher discloses the liquid lens system of Claim 1 (Berge: see Fig 2), comprising four electrodes disposed at four corresponding quadrants of the liquid lens, wherein the four electrodes are insulated from the first fluid and the second fluid (Berge: see Fig 3A; Para [0050]; annular body which is insulated from fluids contains four segments 301-304).
Claims 2-3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Berge (US 2010/0295987) in view of Fisher (US 2018/0175870) as applied to claim 1 above, and further in view of Onuki (US 2002/0176148).
Regarding claim 2, Berge in view of Fisher discloses the liquid lens system of Claim 1. Berge in view of Fisher does not disclose wherein: the signal generator is configured to provide a first voltage waveform to the first electrode and to provide a second voltage waveform to the second electrode, wherein the first voltage waveform has a phase delay relative to the second voltage waveform. Berge in view of Fisher and Onuki are related because both teach liquid lens systems. 
Onuki discloses a liquid lens system (see Fig 49) wherein: the signal generator is configured to provide a first voltage waveform to the first electrode and to provide a second voltage waveform to the second electrode (see Figs 49, 51A, 51B, 51C; Para [0383]; signal generator 131 provides a first and second waveform to a first and second electrode, 125 and 103 respectively), wherein the first voltage waveform has a phase delay relative to the second voltage waveform (see Fig 51A, 51B and 51C; Para [0383]; signal of second waveform in 51C is shown to have phase delay).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Berge in view of Fisher with wherein: the signal generator is configured to provide a first voltage waveform to the first electrode and to provide a second voltage waveform to the second electrode, wherein the first voltage waveform has a phase delay relative to the second voltage waveform of Onuki for the purpose of providing controlled power to each electrode as to better control the movement of the fluid in the liquid lens.
Regarding claim 3, Berge in view of Fisher discloses the liquid lens system of Claim 1. Berge in view of Fisher does not disclose wherein the lens sensor is configured to output a voltage value that is indicative of a capacitance between the first fluid and the first electrode Berge in view of Fisher and Onuki are related because both teach liquid lens systems. 
Onuki discloses a liquid lens system (see Fig 49) wherein the lens sensor is configured to output a voltage value that is indicative of a capacitance between the first fluid and the first electrode (see Fig 50; Para [0391-0395]; detected voltage is related to a capacitance between fluid and electrode).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Berge in view of Fisher with wherein the lens sensor is configured to output a voltage value that is indicative of a capacitance between the first fluid and the first electrode of Onuki for the purpose of providing controlled power to each electrode as to better control the movement of the fluid in the liquid lens.
Regarding claim 11, Berge in view of Fisher discloses the liquid lens system of Claim 1 (Berge: see Fig 2), further comprising: an additional electrode that is insulated from the first fluid and the second fluid and positioned at a different location in the liquid lens than the first electrode (Berge: see Fig 3A; Para [0020]; additional second electrodes may be used and placed at different locations in the liquid lens), wherein the signal generator is configured to supply an additional voltage differential between the second electrode and the additional electrode (Berge: see Fig 4; signal generator 404 supplies the additional voltage differentials between a second electrode and an additional electrode); an additional lens sensor configured to make a measurement and output a value (Berge: see 
Onuki discloses a liquid lens systems (see Fig 49) wherein an additional lens sensor configured to make a measurement and output a value that is indicative of a capacitance between the first fluid and the additional electrode (see Fig 50; Para [0391-0395]; lens sensor configured to measure and output value Es indicative of capacitance).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Berge in view of Fisher with wherein an additional lens sensor configured to make a measurement and output a value that is indicative of a capacitance between the first fluid and the additional electrode of Onuki for the purpose of providing controlled power to each electrode as to better control the movement of the fluid in the liquid lens.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Berge (US 2010/0295987) in view of Fisher (US 2018/0175870) as applied to claim 1 above, and further in view of Fang (US 7,359,124).
Regarding claim 5, Berge in view of Fisher discloses the liquid lens system of Claim 1. Berge in view of Fisher does not disclose further comprising a temperature sensor embedded in the liquid lens and configured to measure a temperature of the liquid lens, wherein a controller is configured to adjust the voltage differential supplied by the signal 
Fang discloses a liquid lens system (see Fig 6) further comprising a temperature sensor embedded in the liquid lens and configured to measure a temperature of the liquid lens (see Fig 6; Col 8, lines 25-61; temperature sensor 64 is embedded in the liquid lens and is made to measure temperature of lens), wherein a controller is configured to adjust the voltage differential supplied by the signal generator based at least in part on the measured temperature (see Figs 6 and 22; Col 9, lines 39-62; control system in Fig 22 configured to adjust voltage supplied a power source based on a measured temperature at Rpt).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Berge in view of Fisher with further comprising a temperature sensor embedded in the liquid lens and configured to measure a temperature of the liquid lens, wherein a controller is configured to adjust the voltage differential supplied by the signal generator based at least in part on the measured temperature of Fang for the purpose of improving the accuracy of the movement of the fluid in the liquid lens by factoring temperature changes.
Regarding claim 6, Berge in view of Fisher discloses the liquid lens system of Claim 1. Berge in view of Fisher does not disclose further comprising: a temperature sensor configured to measure a temperature of the liquid lens; and a heating element; wherein a controller is configured to apply heat to the liquid lens using the heating element based at least in part on the measured temperature. Berge in view of Fisher and Fang are related because both teach liquid lens systems. 

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Berge in view of Fisher with further comprising: a temperature sensor configured to measure a temperature of the liquid lens; and a heating element; wherein a controller is configured to apply heat to the liquid lens using the heating element based at least in part on the measured temperature of Fang for the purpose of improving the accuracy of the movement of the fluid in the liquid lens by factoring temperature changes.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Berge (US 2010/0295987) in view of Fisher (US 2018/0175870) and Onuki (US 2002/0176148) as applied to claim 2 above, and further in view of Moon (US 2019/0361322).
Regarding claim 7, Berge in view of Fisher and Onuki discloses the liquid lens system of Claim 2. Berge in view of Fisher and Onuki does not disclose wherein a controller is configured to change the phase delay based at least in part on the value output by the lens sensor. Berge in view of Fisher and Onuki and Moon are related because both teach liquid lens systems. 

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Berge in view of Fisher and Onuki with wherein a controller is configured to change the phase delay based at least in part on the value output by the lens sensor of Moon for the purpose of providing controlled power to each electrode as to better control the movement of the fluid in the liquid lens.
Claims 13-15 is rejected under 35 U.S.C. 103 as being unpatentable over Onuki (US 2002/0176148) in view of  Fisher (US 2018/0175870). 
Regarding claim 13, Onuki discloses a method of operating a variable focus lens (see Figs 53 and 54), the method comprising: receiving target focal parameters (see Fig 53; Para [0400-0402]; desired focal length is calculated at step 3122); determining a first value for a voltage signal based at least in part on the target focal parameters; generating the voltage signal; delivering the voltage signal to a first electrode of a variable focus lens (see Fig 54; Para [0402]; signal Eo calculated based on focal length and delivered to optical element 101); delivering a mirrored current to a charge sensor (see Fig 49 and 54; Para [0402-0405]; current delivered to a capacitance detection means at s3142); providing a reading from the charge sensor to a controller (see Fig 49; Para [0389]; capacitance detection means provides reading to CPU 130); determining, using the controller, a corrected voltage signal value based at least in part on the reading from the charge sensor (see Fig 54; Para [404]; voltage signal is correct based on reading from 
Fisher discloses a lens system (see Fig 4) wherein mirroring a current of the voltage using a current mirror (see Fig 10; Para [0083]; a first current mirror directs current from a current generator to the sampling capacitor 1010).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Onuki with wherein mirroring a current of the voltage using a current mirror of Fisher for the purpose of providing improved sampling of lens position so as to better determine the location of the lens.
Regarding claim 14, Onuki in view of Fisher discloses the method of Claim 13 (Fisher: see Fig 4), wherein delivering the mirrored current to a charge sensor comprises opening a discharge switch to cease discharging of a sampling capacitor and closing a sample switch to couple the current mirror to the sampling capacitor (Fisher: see Fig 10; Para [0083]; a discharge switch may be opened and sample switch closed to couple with a first current mirror). 
Regarding claim 15,  Onuki in view of Fisher discloses the method of Claim 13 (Onuki: see Fig 49), wherein the variable focus lens comprises: a chamber containing a first fluid and a second fluid (see Fig 49; Para [0084]; a chamber of 101 contains a first liquid 121 and a second liquid 122), wherein the first fluid and the second fluid are substantially immiscible to form a fluid interface between the first fluid and the second fluid (see Fig 49; Para [0084]; first and second fluids are immiscible and form interface 124); the first electrode insulated from the first and second fluids (see Fig 49; Para [0082]; a transparent electro 103 is insulated from both fluids); a second electrode in electrical communication .
Claims 16-17, 19-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Onuki (US 2002/0176148) in view of Fang (US 7,359,124).
Regarding claim 16, Onuki discloses a liquid lens (see Fig 22) comprising: a chamber containing a first fluid and a second fluid (see Fig 22; Para [0084]; a chamber of 101 contains a first liquid 121 and a second liquid 122), wherein the first fluid and the second fluid are substantially immiscible to form a fluid interface between the first fluid and the second fluid (see Fig 22; Para [0084]; first and second fluids are immiscible and form interface 124); the first electrode insulated from the first and second fluids (see Fig 22; Para [0082]; a transparent electro 103 is insulated from both fluids); a second electrode in electrical communication with the first fluid (see Fig 22; Para [0383]; a sticklike electrode 125 is in contact with a first fluid 121), wherein the liquid lens is configured such that a position of the fluid interface is based at least in part on voltage applied between the first electrode and the second electrode (see Fig 22 and 26; Para [0100]; position of interface is based partly on the  voltage between the two electrodes); and a temperature sensor configured to measure a temperature in the liquid lens (see Fig 22; 
Onuki does not disclose wherein the temperature sensor is embedded in the liquid lens. Onuki and Fang are related because both teach liquid lenses.
Fang discloses a liquid lens (see Fig 6) where a temperature sensor is embedded in the liquid lens (see Fig 6; Col 8, lines 25-61; temperature sensor 64 is embedded in the liquid lens and is made to measure temperature of lens.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Onuki with where a temperature sensor is embedded in the liquid lens of Fang for the purpose of controlling changes to fluids derived from temperature fluctuations. 
Regarding claim 17, Onuki in view of Fang discloses the liquid lens of Claim 16 (Onuki: see Fig 22), further comprising a controller configured to adjust the voltage applied between the first electrode and the second electrode based at least in part on the measured temperature (Onuki: see Fig 26; Para [0234]; CPU 130 adjusts voltage based on temperature detected by the temperature sensor and desired focal length).
Regarding claim 19, Onuki in view of Fang discloses the liquid lens of Claim 16 (Fang: see Fig 6), further comprising a heating element configured to apply heat to the liquid lens (Fang: see Fig 6; Col 8, lines 25-61; heating elements 63 embedded apply heat to lens). 
Regarding claim 20, Onuki in view of Fang discloses the liquid lens of Claim 19 (Fang: see Fig 6), wherein the heating element is embedded in the liquid lens (Fang: see Fig 6; Col 8, lines 25-61; heating elements 63 embedded in lens).
Regarding claim 21, Onuki in view of Fang discloses the liquid lens of Claim 19 (Fang: see Fig 6), wherein a controller is configured to operate the heating element to apply heat to the liquid lens based at least in part on the measured temperature (Fang: see Fig 6; Col 8, lines 25-61; Col 9, lines 39-62; controller configured to apply heat using heating elements based on measured temperature). 
Regarding claim 23, Onuki in view of Fang discloses the liquid lens of Claim 16 (Onuki: see Fig 22), comprising: a lens sensor configured to make a measurement and output a value that is indicative of a position of the fluid interface (Onuki: see Fig 49; Para [0402]; capacitance detection means 161 measures and outputs Es which is indicative of position of lens); and a controller configured to adjust the voltage applied between the first electrode and the second electrode based at least in part on each of (a) the measured temperature and (b) the value output by the lens sensor (Onuki: see Fig 49 and 26; Para [0109, 0402]; controller may be configured to adjust voltage based on temp and/or capacitance detected value).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Berge (US 2010/0295987) in view of Fisher (US 2018/0175870) as applied to claim 1 above, and further in view of Young Moon (US 2019/0278051).
Regarding claim 22, Berge in view of Fisher discloses the liquid lens system of Claim 1. Berge in view of Fisher does not disclose wherein the lens sensor comprises: a sampling switch between the current mirror and the sampling capacitor; a discharge switch between the sampling capacitor and ground; and a controller configured to: open the discharge switch prior to a common waveform switching in response to a common command signal; close the sampling switch to provide charge to the sampling capacitor 
Young Moon discloses a liquid lens system (see Fig 7) wherein the lens sensor comprises: a sampling switch between the current mirror and the sampling capacitor (see Fig 6; Para [0079]; a switch 44 is place between voltage booster and sampling capacitor; current mirror is disclosed by Fisher); a discharge switch between the sampling capacitor and ground (see Fig 6; Para [0090]; a switch 68 is located between the charge pump 46 and ground); and a controller configured to: open the discharge switch prior to a common waveform switching in response to a common command signal (see Fig 6; Para [0079-85]; Voltage booster 32 controls the opening of switches); close the sampling switch to provide charge to the sampling capacitor after the discharge switch is open; open the sampling switch after providing the charge to the sampling capacitor over a sampling period (see Fig 6; Para [0079-85]; Voltage booster 32 controls the opening of switches); read a voltage from the sampling capacitor (see Fig 6; Para [0084]; Vin is read by control circuit); and close the discharge switch to discharge the sampling capacitor after reading the voltage from the sampling capacitor (see Fig 6; Para [0079-85]; Voltage booster 32 controls the opening of switches).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Berge in view of Fisher with wherein the lens sensor comprises: a sampling switch between the current mirror and the sampling capacitor; a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/G.A.S./Examiner, Art Unit 2872        

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872